EXHIBIT 10.4

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT (“First Amendment”) is made as of the          day of
February, 1998, by and between ORIX HOGAN—BURT PINELLAS VENTURE (“Landlord”) and
DIGITAL LIGHTWAVE INC. (“Tenant”)

 

RECITALS

 

a. Landlord and Tenant have entered into that certain Lease Agreement with an
Effective Date of January 14, 1998 (the “Lease”).

 

b. All of the defined terms used in the Lease shall have the same meaning in
this First Amendment.

 

c. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this First Amendment.

 

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other valuable
consideration, Landlord and Tenant agree as follows:

 

  1. The Recitals are incorporated herein and made a part hereof by this
reference.

 

  2. The Substantial Completion Date as set forth in Section 2.5(e) of this
Lease and all construction delivery dates and construction deadlines contained
in Exhibit D of this Lease are hereby extended for a period of fifteen (15)
days.

 

  3.

Section 2.13(a) is hereby amended by dividing the $1,844,500.00 Tenant
Improvement Allowance into two components, as follows: (i) Landlord hereby
agrees to provide the amount of $944,500.00 ($10.24 per square foot for 92,225
square feet) for the Tenant Improvement Allowance, and (ii) Tenant hereby agrees
to provide $900,000.00 for the Tenant Improvement Allowance, such amount shall
be deposited by Tenant into a separate interest bearing escrow account to be
held in escrow by Landlord as trustee to secure Tenant’s obligations hereunder
upon thirty (30) days after receipt of written notice from Landlord, provided,
however, in no event shall such $900,000.00 escrow deposit be made earlier than
June 15, 1998. In connection therewith, it is understood and agreed that the
$944,500.00 Landlord component of the Tenant Improvement Allowance will be
applied first to payment of the Tenant Improvement Allowance and then the
$900,000.00 Tenant component of the Tenant Improvement Allowance will be
withdrawn as needed from the escrow

 



--------------------------------------------------------------------------------

 

account and applied to payment of the Tenant Improvement Allowance. Payments
shall be disbursed from the escrow account upon Landlord’s submission of an
invoice to Tenant notifying Tenant that such amounts are due under the Tenant
component of the Tenant Improvement Allowance. Tenant’s failure to promptly make
the $900,000 escrow deposit as required hereunder shall constitute an Event of
Default under this Lease and entitle Landlord to draw such amount under the
Letter of Credit on the terms and conditions set forth in Section 27 of this
Lease. If any portion of the $900,000.00 escrow account has not been disbursed
within sixty (60) days after Substantial Completion, such undisbursed portion
shall be returned to Tenant by Landlord, together with all interest accrued
thereon.

 

  4. Section 3.1(a)(i) is hereby amended to reduce the rent from “$923,154.00
per annum ($14.94 per Rentable Square Foot”) to “$829,554.00 per annum ($13.43
per Rentable Square Foot)”.

 

  5. Subsection (i) of the second paragraph of Section 3.1(a) is hereby amended
to reduce the Base Rent for the Second Lease Year from “$1,400,897.76 per annum
($15.19 per Rentable Square Foot)” to “$1,307,297.76 per annum ($14.175 per
Rentable Square Foot)”.

 

  6. Section 27 is hereby amended to reduce the original stated amount of the
Letter of Credit to be provided by Tenant thereunder from “$2,500,000.00” to
“$2,300,000.00”, and the amount of the replacement Letter of Credit for the
“Second Lease Year” is changed from “$2,375,000.00” to “$2,300,000.00”.

 

  7. Except as expressly amended by this First Amendment, all the terms and
conditions of the Lease shall remain in full force and effect and are hereby
ratified and confirmed by the parties hereto.

 

  8. This First Amendment may be executed in separate counterparts (facsimile
transmission of signature pages shall be acceptable), each of which shall be
deemed an original and all of such counterparts together shall constitute one
and the same instrument.

 

  9. The delivery dates for the letters of credit referenced in Section 27 and
Section 29 of this Lease are hereby extended to February 20, 1998.

 

  10. Exhibit G of the Lease is hereby amended to reduce the Purchase Price as
set forth in Section II thereof from “$15,436,963.00” to “$14,536,963.00”.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing is entered into as of the date first above
written.

 

       

ORIX HOGAN BURT PINELLAS VENTURE,
a Florida general partnership

       

By its sole general partners:

           

By: Hogan - Burt DOT, Inc., a Florida corporation

                   

By:

   

Name:

                     

Name:

                           

Title:

   

Name:

                          (corporate seal)                    

Dated:                      , 1998

               

By: ORIX Pinellas, Inc., an Illinois corporation

                   

By:

   

Name:

                     

Name:

                           

Title:

   

Name:

                          (corporate seal)                    

Dated:                      , 1998

 

3



--------------------------------------------------------------------------------

       

TENANT:

       

DIGITAL LIGHTWAVE, INC.

        (SEAL)                                    

By:

   

Name:

             

Name:

                   

Title:

   

Name:

             

Dated:

                         

 